DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-6 submitted 2/19/2021 is acknowledged. 
The traversal is on the ground(s) that the patent office has not established an undue burden to examine the full scope of the claimed invention. This is not found persuasive because the instant application is a national stage entry of PCT/JP2018/030618 which requires lack of unity as opposed to search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 will be examined on the merits herein. 
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/9/2020 has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “water-soluble gelling swelling substance has a viscosity of 10 mPa.s or more in a 2% aqueous solution at 25°C.”  It is not clear what the “2%” in the aqueous solution is.  Is the “water-soluble gelling swelling substance” 2% by weight of the aqueous solution?  Or is the 2% referencing some other parameter such as a salt or buffer concentration?  For purposes of examination, the viscosity will be interpreted as an inherent property of the water-soluble gelling swelling substance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai (JP2004231520, cited on IDS filed 6/9/2020). 
Regarding claim 1, Kanai discloses a pharmaceutical composition comprising an active ingredient a core with the active ingredient, the basic substance, and the swelling substance; an intermediate layer covering the entire surface of the core portion, and (c) an enteric coating covering the entire surface of the intermediate layer, wherein the intermediate layer is composed of only a water-insoluble polymer and is water-insoluble and water-soluble (see claim 1).  Kanai discloses that the swelling substance is preferably sodium carboxymethyl starch and that the water-insoluble substance can be ethylcellulose (see [0012]). Kanai discloses a tablet (see [0015]).
Regarding claim 6, Kanai discloses that the pharmaceutical composition is suitable for oral administration (see [0020]).  Regarding the preamble recitation of “orally disintegrating tablet”, the preamble does not structurally distinguish the claims and therefore since the prior art discloses the same composition, it is the examiner's position that the prior art's composition is capable of performing the intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 regarding the effects of the preamble.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamashita et al. (JP2008037863). 
Regarding claim 1, Hamashita et al. discloses a core particle containing a drug exhibiting an unpleasant taste, an under coat layer containing a water-soluble polymer and elution accelerator, and an overcoat layer comprising a water soluble polymer, a water insoluble polymer, and an elution accelerator (see [0008)].  Hamashita et al. discloses that the water soluble polymer includes hydroxypropylmethylcellulose, hydroxypropylcellulose, and methylcellulose (see [0017]).  The number of species recited is small and thus easily envisioned.  Further, as evidenced by the instant specification, hydroxypropylmethylcellulose, hydroxypropylcellulose and methyl cellulose meet the limitation of “gelling swelling polymers” (see [0055]).   Hamashita et al. discloses that the water insoluble polymer includes ethyl cellulose (see [0018]).  As evidenced by the instant specification, ethyl cellulose is a water insoluble polymer (see [0061]). Hamashita et al. discloses that the composition is in the form of a tablet (see [0023]).
Regarding claims 2 and 4, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  In the instant case, Hamashita et al. discloses the same gelling swelling polymers as instantly claimed.

Regarding claim 6, Hamashita et al. discloses that the composition is in the form of a tablet (see [0023]).  Regarding the preamble recitation of “orally disintegrating tablet”, the preamble does not structurally distinguish the claims and therefore since the prior art discloses the same composition, it is the examiner's position that the prior art's composition is capable of performing the intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 regarding the effects of the preamble.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamashita et al. (JP2008037863).
The teachings of Hamashita et al. have been set forth above.  Additionally, Hamashita et al. discloses that the water insoluble polymer is present in amount of 10 to 59% by mass with respect to the total mass of the coating agent (see [0018]).  

However, regarding claim 3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 60% by weight of the water insoluble polymer in the outer layer as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  In the instant case, Hamashita et al. discloses that the water insoluble polymer is present in amount of 10 to 59% by mass with respect to the total mass of the coating agent (see [0018]) and a person of ordinary skill in the art would reasonably expect that a coating of 60% by weight would have the same properties as that with 59% by weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 10-19 of copending Application No. 16/079288 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-16 of copending Application No. 16/079290 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/079290 is drawn to pharmaceutical composition particles, wherein each of the pharmaceutical composition particles comprise: a core particle containing a water-soluble gelling swelling substance with a viscosity (S) of the gelling swelling substance is greater than or equal to 650, and coating an outside surface of the core particle; and an outer layer containing a water-insoluble substance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/Primary Examiner, Art Unit 1611